Citation Nr: 0636536	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-02 157	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1943 to November 
1946.  He died in May 2002.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action that denied service 
connection for the cause of the veteran's death.

In July 2005, a Deputy Vice-Chairman of the Board granted the 
June 2005 motion of the appellant's representative to have 
this appeal advanced on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

Subsequently in July 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.	All notification and development action needed to fully 
adjudicate the claim on appeal has been accomplished.

2.	During his lifetime, the veteran had no adjudicated 
service-connected disability.

3.	According to the death certificate, the immediate and 
underlying causes of the veteran's death were chronic 
obstructive pulmonary disease (COPD) and probable lung 
cancer, respectively.

4.	The veteran was not shown to have been exposed to 
asbestos during military service.

5.	COPD and lung cancer were first manifested many years 
following discharge from naval service, and were not 
otherwise caused by an injury or disease of service 
origin, including the veteran's experiences aboard 
ships. 


CONCLUSIONS OF LAW

1.	COPD and lung cancer that caused the veteran's death 
were not incurred in or aggravated by wartime service, 
nor may lung cancer be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2006).

2.	A disability incurred in or aggravated by service did 
not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

December 2002 pre-rating and April 2006 post-rating RO 
letters collectively informed the appellant of the VA's 
responsibilities to notify and assist her in her claim, and 
what was needed to establish entitlement to service 
connection (evidence showing a disease that began in or was 
made worse by the veteran's military service and exposure to 
asbestos caused his death).  Thereafter, she was afforded 
opportunities to respond.  The Board thus finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, the RO letters collectively provided notice 
that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support her claim, such 
as medical records (including private medical records), if 
she gave it enough information, and if needed, authorization 
to obtain them; specified what records the VA was responsible 
for obtaining, to include Federal records; and the 2006 
letter requested the appellant to furnish any additional 
evidence that she had in her possession that pertained to her 
claim.  The Board thus finds that the 2002 and 2006 RO 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by her and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the appellant 
both before and after the March 2003 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the appellant because it did not affect the essential 
fairness of the adjudication, in that her claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the appellant has been notified of what was needed to 
substantiate her claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the April 2006 
RO notice letter, the RO gave the appellant further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in August 2006 (as 
reflected in the Supplemental Statement of the Case).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the effective 
date information in the April 2006 RO letter, and that this 
suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate her claim, to include 
obtaining all available naval service medical, 
administrative, and personnel records, and all available 
post-service VA and private medical records up to 2002. The 
Board is satisfied that the RO has complied with its claim-
development procedures, and considered whether the veteran's 
military records demonstrated evidence of asbestos exposure 
during his naval service.  Significantly, the appellant has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In September 2006, the 
appellant stated that she had no other information or 
evidence to submit.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  Although the 
appellant and her representative have requested the Board to 
obtain a medical opinion as to whether there was a nexus 
between the disabilities that caused the veteran's death and 
assumed exposure to asbestos in service, there is no evidence 
whatsoever that the veteran was exposed to asbestos during 
his naval service, and the record contains no medical 
evidence that even suggests a relationship between the 
disabilities that caused the veteran's death and the claimed 
but factually-unsupported asbestos exposure; hence, the Board 
finds that a medical nexus opinion is not required in this 
case.  See  38 U.S.C.A. § 5103A.  See also Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 
18 Vet. App. 512 (2004) (per curiam). 

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10% 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that it was in fact "incurred" during 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F. 3d 
1039, 1042 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years later). 

The Board notes that there is no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has the VA promulgated any specific 
regulations for these types of cases.  However, in 1988 the 
VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See VA Department of Veterans Benefits (DVB) 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 
1997) (hereinafter "M21-1").  In addition, a recent opinion 
by the VA General Counsel discussed the provisions of M21-1 
regarding asbestos claims and, in part, also concluded that 
medical nexus evidence was needed to establish a claim based 
on inservice asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze a claim VA 
benefits on the basis of claimed exposure to asbestos under 
the established administrative protocols.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
the first exposure and the development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  Ashford v. Brown,        10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the U.S. 
Court of Appeals for Veterans Claims (Court) indicated that 
the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the its 
claim-development procedures).  With these claims, the RO 
must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

In this case, the appellant contends that it is as likely as 
not that the disabilities that caused the veteran's death, 
COPD and lung cancer, could be linked to his possible 
exposure to asbestos while aboard ships during his naval 
service.

The evidence in favor of the appellant's claim consists 
solely of her speculation that the veteran was exposed to 
asbestos during his naval service aboard ships, and that this 
caused the COPD and lung cancer that resulted in his death.  

The overwhelming evidence against the claim consists of the 
service records, including service medical records, which are 
completely negative for complaints, findings, or diagnoses of 
COPD or lung cancer.  The veteran's respiratory system was 
normal on October 1946 separation examination, and all chest 
X-rays in service were negative.

Although the veteran served aboard the USS LST 612 and 
participated in landing operations and engagements against 
the enemy in the Philippine Islands in 1944 and 1945 and in 
the occupation of Japan in 1945, and aboard the USS LST 1026 
as a ship's cook in 1946, his service personnel and 
administrative records and the ship's history of the USS LST 
612 are completely negative for evidence of the veteran's 
exposure to any asbestos.

Post-service February 1980 chest X-rays at the St. Cloud 
hospital revealed that the veteran had a lobular coin lesion 
adjacent to a right major fissure.  Medical records during 
re-hospitalization in April indicate that February 1972 chest 
X-rays of the veteran were negative.  The examiner noted the 
veteran's cigarette smoking history of 1 pack per day for 
approximately 40 years, and that he discontinued smoking a 
week ago.  Given the negative chest X-ray in 1972 and heavy 
cigarette exposure, a physician concurred that the veteran 
should undergo a right thoracotomy and wedge resection.  
Subsequent operative findings showed a right chest granuloma 
in the posterior superior segment of the right lower lobe, 
surrounded by an area of inflammation and satellite lesions.  
A biopsy showed multiple small fibrocaseous granulomas.  
Subsequent evaluations in April showed emphysema of the chest 
bilaterally, and there were some wheezes in July.

In an August 1984 medical statement, O.W., M.D., stated that 
he treated the veteran for bronchitis and COPD in April 1982, 
and advised him to stop smoking.  The Board notes that this 
was the first notation in the record of COPD, over 35 years 
post service, and it was not medically attributed to the 
veteran's naval service or claimed exposure to asbestos.  

In January 2002, the veteran was hospitalized at St. 
Gabriel's Hospital for complaints of shortness of breath 
(SOB), and a long history of severe COPD.  He had quit 
smoking approximately 14 or 15 years ago.  A past history of 
a lung biopsy due to lung disease from "farmer's lung" was 
noted.  Current chest X-rays revealed COPD.  A current 
computerized tomography scan of the chest revealed a 
spiculated lesion of the left upper lobe which was highly 
suspicious for primary lung cancer.  After oncology 
consultation, the assessment was probable bronchogenic 
carcinoma in the left upper lobe.  The Board notes that this 
was the first notation in the record of possible lung cancer, 
over 55 years post service, and it was not medically 
attributed to the veteran's naval service or claimed exposure 
to asbestos.  

In April 2002, the veteran was hospitalized at St. Gabriel's 
Hospital with increased SOB, chronic end-stage COPD, and a 
history of a lung mass which was probably a bronchogenic 
carcinoma.  After evaluations, the discharge diagnoses were 
COPD and probable lung cancer.  Neither disability was 
medically attributed to the veteran's naval service or 
claimed exposure to asbestos.  

The death certificate indicates that the veteran died in May 
2002.  The immediate cause of death was COPD, due to 
underlying probable lung cancer.  Again, neither disability 
was medically attributed to the veteran's naval service or 
claimed exposure to asbestos.
          
In addition to the medical evidence, the Board has considered 
the appellant's assertions as to a medical relationship 
between the COPD and probable lung cancer that cased the 
veteran's death, and his claimed but factually-unsupported 
exposure to asbestos in service.  However, questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38  (1994).  As a layman without the appropriate medical 
training or expertise, the appellant simply is not competent 
to render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

As there is no evidence that the veteran was exposed to 
asbestos during his naval service; there is no medical 
evidence that COPD or fatal lung cancer had its onset in 
service, including lung cancer on a presumptive basis; and 
there is no evidence that COPD or lung cancer was otherwise 
causally linked to an injury or disease of service origin, 
including the veteran's experiences aboard ship, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran's death was caused by a disability 
related to service.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


